DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 01/12/2022 is acknowledged.  The claim amendment has been entered.  The replacement drawings will not be entered because: Applicant does not respond to the clarification requirement as set forth in the previous office action mailed on 11/15/2021 and does not make any clarification with respect to the raised question whether the points 11 and 12 shown in the original drawings are either "inflection points" as amended on 02/09/2021 or "bending points" as recited in original claims; as such, repositioning the points 11 and 12 in the replacement drawing that deviates from the original disclosure appears to be new matter. 
Claims 1-15 and 19 are currently pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein said at least one point of inflection is at a distance from said at least one output belt, and wherein the at least one fibre web has a thickness at a location of said at least one point of inflection that is less than the distance between said at least one output belt and said drafting device";
In claim 19, there is no antecedent basis in the specification for "wherein said at least one point of inflection is at a distance from said at least one output belt such that no pinching force is applied to the fibre web by said at least one output belt at a location of said at least one point of inflection, and wherein the at least one fibre web has a thickness at a location of said at least one point of inflection that is less than the distance between said at least one output belt and said drafting device".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the distance between said at least one output belt and said drafting device", which renders the claim indefinite.  There is insufficient antecedent basis for "the distance" in the claims.  Each of the claims does not define the term "the distance", and the original specification does not provide a standard for ascertaining the claimed feature.  It is further noted that the original drawings of the instant application depict output belts 1, 2 each extending away from drafting roller 10 with a significant amount of length; therefore, it is unclear which point of each output belt is considered as one of the terminal points to quantify the distance between the output belt and the drafting roller 10.  Similarly, it is unclear which point of the drafting roller 10 should be considered as the other terminal point to quantify the distance.  For examination purposes, examiner has interpreted "the distance" as a distance between any point of said at least one output belt and any point of said drafting device.
	Claims 2-15 each depend from the rejected claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) in view of Collotte (US 2003/0061686 A1).
Regarding claim 1, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 

the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022) configured to output said at least one fibre web (fig. 2; para. 0023), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose the apparatus characterised in that the arrangement is such that a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt includes at least one point of inflection, wherein said at least one point of inflection is at a distance from said at least one output belt, and wherein the at least one fibre web has a thickness at a location of said at least one point of inflection that is less than a distance between said at least one output belt and said drafting device.  However, Collotte teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven webs W1, W2; figs. 1-2; para. 0020), and a drafting device (rotating transfer element 20 also configured for drafting; fig. 1; paras. 0026, 0029-0030), the fibre web-forming device comprising at least one output belt (belts B, B'; figs. 1-2; paras. 0023-0024) configured to output said at least one fibre web (figs. 1-2; paras. 0023-0025), wherein a path of said at least one fibre 
Regarding claim 2, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the drafting device comprises a drafting roller part (rollers 8a, 8b; fig. 2; para. 0024) of whose outer surface transports the at least one fibre web between the at least one output belt and the input belt (see fig. 2; paras. 0022-0023), the roller being controlled by a rotary drive system (means to drive rotation of the rollers; para. 0039; claim 13) whose speed of rotation varies as a function of the drafting that it is desired to impart to the at least one fibre web (cyclic acceleration and braking; para. 0039; claim 13).
Regarding claim 3, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that the drafting device is arranged so that the at least one output belt of the fibre web-forming device moves at a constant, or substantially constant speed (discharged at a constant speed; para. 0010; claim 13) while the peripheral speed of the drafting roller is controlled so that the latter rotates at a speed higher than that of the at least one output belt and varies as a function of the drafting it is desired to impart to the at least one fibre web (fig. 2; paras. 0026, 39-40; claim 13).
Regarding claim 4, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt (belt 10; fig. 2) rotates at the same speed as that of the periphery of the drafting roller (para. 0011).
Regarding claim 5, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and further discloses the apparatus characterised in that the cross-lapper input belt drives the at least one fibre web at a higher speed than a speed of the periphery of the drafting roller (para. 0041). 
In re Aller, 105 USPQ 233.
Regarding claim 6, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that two upper and lower web output belts (transfer belts 2a, 2b; fig. 2; para. 0022), wherein the outputting of the two upper and lower webs coming together at the drafting roller (see fig. 2; para. 0023).
Regarding claim 7, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, but Bernhardt does not explicitly disclose wherein said at least one output belt is inclined with respect to the cross-lapper input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show said at least one output belt (belts 2a, 2b; fig. 2) is inclined with respect to the cross-lapper input belt (belt 13; fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein each output belt is inclined with respect to the cross-lapper input belt, in order to optimize the configuration of various units of the apparatus to make the apparatus effective and compact.
Regarding claim 8, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, but Bernhardt does not explicitly disclose wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show an output end point of said at least one output belt (belt 2a; see annotated fig. 2) is at a higher position than an input end point of the input belt (belt 10; see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt, in order to integrate various units of the apparatus in a compact and effective manner.
Regarding claim 9, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that on leaving the draft roller (roller 8b; fig. 2), the upper web comes into contact with the outer surface of the draft roller and is moved along this outer surface up to the cross-lapper input belt (see fig. 2).
Regarding claim 11, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not disclose the apparatus characterised in that the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the fibre web-forming device.  However, Collotte teaches wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100% and 150% of a speed of at least one output belt of a web-forming device (drafting roller 20 had a circumferential speed VT of about 150 m/min, and an output belt speed V1 from a carding machine was about 145 m/min; therefore the ratio of VT In re Aller, 105 USPQ 233.
Regarding claim 12, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the apparatus characterised in that the drafting roller (rollers 8a, 8b; fig. 2) is located at a distance from a belt guide roller of the at least one output belt (belts 2a, 2b; see annotated fig. 2).
Regarding claim 13, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the at least one output belt of the fibre web-forming device and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with a space between a 
Regarding claim 14, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 15, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the 
Bernhardt does not disclose wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction.  However, Collotte teaches wherein a suction device (a suction sector A; figs. 1-2; para. 0027) is provided to produce suction at a drive surface of a drafting device (draft roller 21; figs. 1-2; para. 0027) to hold at least one fibre  web against the drive surface by suction (suction is created inside suction sector A allowing the admission of a flow of air from the outside towards the inside of the cylinder 21, thereby holding at least one web W1 against the drive surface by suction; figs. 1-2; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a suction device is provided to produce suction at the drive surface to hold the at least one fibre web against the drive surface by suction, as taught by Collotte, in order to facilitate drafting the at least one web by the drafting roller.
Regarding claim 19, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the fire web-forming device and the cross-lapper (fig. 2) for drafting the at least one 
the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022) configured to output said at least one fibre web (fig. 2; para. 0023), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose the apparatus characterised in that the arrangement is such that a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt includes at least one point of inflection, and wherein said at least one point of inflection is at a distance from said at least one output belt such that no pinching force is applied to the fibre web.  However, Collotte teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven webs W1, W2; figs. 1-2; para. 0020), and a drafting device (rotating transfer element 20 also configured for drafting; fig. 1; paras. 0026, 0029-0030), the fibre web-forming device comprising at least one output belt (belts B, B'; figs. 1-2; paras. 0023-0024) configured to output said at least one fibre web (figs. 1-2; paras. 0023-0025), wherein a path of said at least one fibre web between said at least one output belt of the web-forming device and an output end of the drafting device includes at least one point of inflection (figs. 1-2 show roller 25 is positioned adjacent to an upper lateral side of roller 21, and fig. 2 shows a path of web W1 passing rollers 25 and 21 includes an inflection point at an outer surface of web W1 adjacent to roller 21; see fig. 1 and annotated fig. 2; paras. 0027-0028), and wherein said at least one point of inflection is at a distance from said at least one output belt (figs. 1-2 clearly show a space between output belt B and the upper lateral side of roller 21, and .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) and Collotte (US 2003/0061686 A1) and further in view of Gaudino (US 4,461,058 A).
Regarding claim 10, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, but Bernhardt does not explicitly disclose the apparatus characterised in that the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web.  However, Gaudino teaches wherein a draft roller is covered with a sleeve in a material providing good adhesion to an item being drafted (a roller of a draft device having a covering of hard rubber; col. 2, ll. 66-67; col. 3, ll. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web, as taught by Gaudino, in order to provide good friction between the draft roller and the web to facilitate effective drafting.

    PNG
    media_image1.png
    734
    1168
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2003/0061686 A1

    PNG
    media_image2.png
    759
    1320
    media_image2.png
    Greyscale

Annotated Fig. 2 from US 2003/0033691 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 01/12/2022 have been fully considered and addressed below.  
In response to Applicant's arguments that the Collotte is not properly combinable with Bernhardt in this instance, and the Office has misinterpreted Collotte, the examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  It is further noted that, in the previous office action mailed on 11/15/2021, the examiner has addressed 
	In addition, it is noted that, in this response, Applicant fails to provide any clarification as required in the previous office action mailed on 11/15/2021 regarding whether the points 11 and 12 are either "inflection points" as amended on 02/09/2021 or "bending points" as recited in original claims, as Applicant argued that an actual inflection point occurs along the axis that passes through the centers of two adjacent rollers which is not shown in the original drawings of the instant application.  Applicant is required to provide sufficient evidence to justify Applicant's assertion with respect to the "inflection points".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732